UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-4656


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DEMETRIUS D. THOMAS,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.  Robert C. Chambers,
Chief District Judge. (3:14-cr-00045-1)


Submitted:   February 18, 2015             Decided:   February 24, 2015


Before MOTZ and    AGEE,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Sebastian M. Joy, JOY LAW OFFICE, Catlettsburg, Kentucky, for
Appellant.    Steven Loew, Assistant United States Attorney,
Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Demetrius D. Thomas pled guilty, pursuant to a plea

agreement, to distribution of heroin, in violation of 21 U.S.C.

§ 841(a)(1) (2012).             The court sentenced Thomas to 120 months’

imprisonment.       Counsel has filed a brief pursuant to Anders v.

California,       386    U.S.    738    (1967),      stating    that      there    are     no

meritorious       grounds       for    appeal     but    questioning        whether       the

sentence is reasonable.               Thomas has filed a pro se supplemental

brief, claiming that his guilty plea was not made knowingly and

requesting that we review the record to determine whether the

sentence     is     reasonable,         whether         counsel’s        assistance       was

ineffective,      and     whether      the    career     offender    designation          was

proper.     The Government has not filed a brief.                        Having reviewed

the record, we affirm.

            Thomas argues that he did not knowingly enter into the

plea   agreement,        claiming      that    he    lacked    sufficient         time    and

knowledge to understand the plea agreement.                         Where a defendant

has not moved to withdraw his guilty plea in the district court,

the Fed. R. Crim. P. 11 plea colloquy is reviewed for plain

error.     United States v. Martinez, 277 F.3d 517, 525 (4th Cir.

2002).      Here,       the   district       court   conducted       a    thorough       plea

colloquy,    fully       satisfying      the      requirements      of     Rule    11    and

ensuring that Thomas’ plea was knowing, voluntary, and supported

by a sufficient factual basis.                    See United States v. DeFusco,

                                              2
949 F.2d 114, 116 (4th Cir. 1991).               Thomas’ sworn statements at

the plea colloquy belie his claim that his guilty plea was not

made knowingly and voluntarily.                Thus, we find Thomas’ attacks

on the validity of his guilty plea to be without merit.

             Counsel, in the Anders brief, and Thomas contend that

Thomas’    sentence    was    too     severe     in   light    of   his    personal

characteristics and the small quantity of controlled substances

involved in this offense and his prior offenses.                        This court

reviews a sentence for reasonableness, applying “a deferential

abuse-of-discretion standard.”             Gall v. United States, 552 U.S.

38, 41 (2007).        This review entails appellate consideration of

both   the    procedural     and     substantive      reasonableness        of   the

sentence.     Id. at 51.     In determining procedural reasonableness,

we consider whether the district court properly calculated the

defendant’s     advisory     Sentencing        Guidelines     range,      gave   the

parties an opportunity to argue for an appropriate sentence,

considered     the    18     U.S.C.      § 3553(a)     (2012)       factors,     and

sufficiently explained the selected sentence.                 Id. at 49-51.

             If there are no significant procedural errors, we then

consider     the     substantive         reasonableness       of    a     sentence,

evaluating    “the    totality      of   the   circumstances,       including    the

extent of any variance from the Guidelines range.”                      Id. at 51.

A sentence is presumptively reasonable if it is within or below

the Guidelines range, and this “presumption can only be rebutted

                                          3
by   showing        that       the    sentence         is   unreasonable      when    measured

against    the       .     .    .    § 3553(a)         factors.”         United    States     v.

Louthian, 756 F.3d 295, 306 (4th Cir.), cert. denied, 135 S. Ct.

421 (2014).

               We    conclude         that    the       district   court      satisfied      the

procedural          requirements            by     correctly       calculating            Thomas’

Guidelines       range;        considering         the      parties’    arguments,        Thomas’

allocution,         and    the       18   U.S.C.       § 3553(a)   (2012)      factors;       and

providing an individualized assessment fully grounded in those

factors.         As to substantive reasonableness, we conclude that

Thomas     has      not        rebutted      the       presumption       of   reasonableness

accorded to his below-Guidelines sentence.                             To the extent Thomas

attacks the district court’s failure to give more weight to his

circumstances, we note that the court considered Thomas’ oral

and written arguments, but merely declined to vary the sentence

to the extent requested by Thomas.                             Such a determination is

within the discretion of the court when sentencing a criminal

defendant and is reasonable.

               Thomas also contends that counsel provided ineffective

assistance.          Unless an attorney’s ineffectiveness conclusively

appears on the face of the record, ineffective assistance claims

are not generally addressed on direct appeal.                             United States v.

Benton, 523 F.3d 424, 435 (4th Cir. 2008).                             Instead, such claims

should    be     raised        in    a    motion       brought   pursuant     to     28    U.S.C.

                                                   4
§ 2255 (2012), in order to allow for sufficient development of

the record.       United States v. Baptiste, 596 F.3d 214, 216 n.1

(4th Cir. 2010).          Because there is no evidence of ineffective

assistance of counsel on the face of the record, we conclude

that this claim should be raised, if at all, in a § 2255 motion.

Additionally, we have reviewed the other arguments Thomas raises

in his pro se supplemental brief and conclude that they are

without merit.

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm Thomas’ conviction and sentence.                            This court

requires that counsel inform Thomas, in writing, of the right to

petition    the    Supreme      Court   of       the    United      States     for   further

review.     If     Thomas      requests      that       a   petition      be    filed,    but

counsel believes that such a petition would be frivolous, then

counsel    may    move    in    this    court      for      leave    to   withdraw       from

representation.      Counsel’s motion must state that a copy thereof

was served on Thomas.

            We dispense with oral argument because the facts and

legal    contentions      are    adequately            presented     in   the    materials

before    this    court   and    argument         would     not     aid   the   decisional

process.

                                                                                     AFFIRMED



                                             5